EXHIBIT 10.1

[insert employee name]

Name of Employee

ANTIGENICS INC.

1999 Equity Incentive Plan, as amended

Restricted Stock Award Agreement

Antigenics Inc.

162 Fifth Avenue

Suite 900

New York, NY 10010

 

  Attn:     John Cerio

Ladies and Gentlemen:

The undersigned (i) acknowledges that [he/she] has received an award (the
“Award”) of restricted stock from Antigenics Inc., a Delaware Corporation (the
“Company”) under the 1999 Equity Incentive Plan, as amended (the “Plan”),
subject to the terms set forth below and in the Plan; (ii) further acknowledges
receipt of a copy of the Plan as in effect on the date hereof, and a current
prospectus relating to the Plan, and (iii) agrees with the Company as follows:

 

  1. Effective Date. This Agreement shall take effect as of [date of grant],
which is the date of grant of the Award.

 

  2. Shares Subject to Award. The Award consists of [number of shares] shares
(the “Shares”) of common stock of the Company (“Stock”). The undersigned’s
rights to the Shares are subject to the restrictions described in this Agreement
and the Plan (which is incorporated herein by reference with the same effect as
if set forth herein in full) in addition to such other restrictions, if any, as
may be imposed by law.

 

  3. Meaning of Certain Terms. Except as otherwise expressly provided, all terms
used herein shall have the same meaning as in the Plan. The term “vest” as used
herein with respect to any Share means the lapsing of the restrictions described
herein with respect to such Share.

 

  4. Non-solicitation. The undersigned acknowledges and agrees that, in
consideration for the grant of the Award, commencing on the effective date of
this Agreement and continuing for twelve (12) months after [his/her] engagement
with the Company (as employee or consultant) terminates, [he/she] agrees not to,
directly or indirectly recruit or otherwise solicit or induce any employees of
the Company or any of its subsidiaries or affiliates to terminate their
employment with, or otherwise cease their relationships with, the Company or any
of its subsidiaries or affiliates.

The undersigned acknowledges and agrees that the restrictions against
solicitation set forth above are reasonable for the purposes of protecting the
business of the Company. However, if any such restriction is found by any court
of competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic areas as to which it may be
enforceable.



--------------------------------------------------------------------------------

  5. Nontransferability of Shares. The Shares acquired by the undersigned
pursuant to this Agreement shall not be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of except as provided below and in the Plan.

 

  6. Forfeiture Risk. If the undersigned ceases to be engaged (as an employee or
consultant) by the Company and its subsidiaries for any reason, including death,
any then outstanding and unvested Shares acquired by the undersigned hereunder
shall be automatically and immediately forfeited. For the avoidance of doubt,
the conversion of the undersigned from the status of an employee to that of a
consultant would not trigger forfeiture hereunder. The undersigned hereby
(i) appoints the Company as the attorney-in-fact of the undersigned to take such
actions as may be necessary or appropriate to effectuate a transfer of the
record ownership of any such shares that are unvested and forfeited hereunder,
(ii) agrees to deliver to the Company, as a precondition to the issuance of any
certificate or certificates with respect to unvested Shares hereunder, one or
more stock powers, endorsed in blank, with respect to such Shares, and
(iii) agrees to sign such other powers and take such other actions as the
Company may reasonably request to accomplish the transfer or forfeiture of any
unvested Shares that are forfeited hereunder.

 

  7. Retention of Certificates. Any certificates representing unvested Shares
shall be held by the Company. If unvested Shares are held in book entry form,
the undersigned agrees that the Company may give stop transfer instructions to
the depository to ensure compliance with the provisions hereof.

 

  8. Vesting of Shares. The shares acquired hereunder shall vest in accordance
with the provisions of this Paragraph 8 and applicable provisions of the Plan,
as follows:

As indicated online on the Restricted Stock Award Plan Summary Page of your
Fidelity account.

Notwithstanding the foregoing, no Shares shall vest on any vesting date
specified above unless the undersigned is then, and since the date of grant has
continuously been, employed as an employee and/or retained as a consultant by
the Company or its subsidiaries. In the event of a Change in Control, any
unvested Shares as of the date of the Change of Control shall immediately and
automatically become fully vested. References in this Agreement to the Shares
shall refer, mutatis mutandis, to any such restricted amounts.

 

  9. Legend. Any certificates representing unvested Shares shall be held by the
Company, and any such certificate shall contain a legend substantially in the
following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF 1999
EQUITY INCENTIVE PLAN (AS AMENDED) AND A RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND ANTIGENICS INC. COPIES OF SUCH
PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF ANTIGENICS INC.

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares, without the
aforesaid legend, to be issued and delivered to the undersigned. If any Shares
are held in book-entry form, the Company may take such steps as it deems
necessary or appropriate to record and manifest the restrictions applicable to
such Shares.

 

  10.

Dividends, etc.. The undersigned shall be entitled to (i) receive any and all
dividends or other distributions paid with respect to those Shares of which
[he/she] is the record owner on the record date for such dividend or other
distribution, and (ii) vote any Shares of which [he/she] is the record owner on
the record date for such vote; provided, however, that any property (other than
cash) distributed with respect to a share of Stock (the “associated share”)
acquired hereunder, including without limitation a distribution of Stock by
reason of a stock



--------------------------------------------------------------------------------

 

dividend, stock split or otherwise, or a distribution of other securities with
respect to an associated share, shall be subject to the restrictions of this
Agreement in the same manner and for so long as the associated share remains
subject to such restrictions, and shall be promptly forfeited if and when the
associated share is so forfeited; and further provided, that the Committee may
require that any cash distribution with respect to the Shares other than a
normal cash dividend be placed in escrow or otherwise made subject to such
restrictions as the Committee deems appropriate to carry out the intent of the
Plan. References in this Agreement to the Shares shall refer, mutatis mutandis,
to any such restricted amounts.

 

  11. Sale of Vested Shares. The undersigned understands that [he/she] will be
free to sell any Share once it has vested, subject to (i) satisfaction of any
applicable tax withholding requirements with respect to the vesting or transfer
of such Share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; and (iii) applicable requirements of federal and state
securities laws.

 

  12. Certain Tax Matters. The undersigned expressly acknowledges the following:

 

  a. The undersigned has been advised to confer promptly with a professional tax
advisor to consider whether the undersigned should make a so-called “83(b)
election” with respect to the Shares. Any such election, to be effective, must
be made in accordance with applicable regulations and within thirty (30) days
following the date of this Award. The Company has made no recommendation to the
undersigned with respect to the advisability of making such an election.

 

  b. The award or vesting of the Shares acquired hereunder, and the payment of
dividends with respect to such Shares, may give rise to “wages” subject to
withholding. The undersigned expressly acknowledges and agrees that [his/her]
rights hereunder are subject to [his/her] promptly paying to the Company in cash
(or by such other means as may be acceptable to the Company in its discretion,
including, if the Committee so determines, by the delivery of previously
acquired Stock or shares of Stock acquired hereunder or by the withholding of
amounts from any payment hereunder) all taxes required to be withheld in
connection with such award, vesting or payment.

 

Very truly yours,

 

(Signature of Employee)

Dated: [Insert Date Accepted]

The foregoing Restricted Stock

Award Agreement is hereby accepted:

ANTIGENICS INC.

 

By:  

 

  Garo H. Armen